  Case 20-71227-pmb         Doc 44   Filed 12/23/20 Entered 12/23/20 14:23:37           Desc Main
                                     Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:
                                                     CHAPTER 11
GOOD DEED 317, LLC,
                                                     CASE NO. 20-71227-PMB
         Debtor.

                                   CERTIFICATE OF SERVICE

        This is to certify that on December 22, 2020, the Order and Notice Scheduling WebEx
Confirmation Hearing (Doc. No. 43) (the “Order”) was electronically entered using the Bankruptcy
Court’s Electronic Case Filing program which sends a notice of and an accompanying link to the Order
to the following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
Filing program:

   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   John R. Grimes ajames@lefkoff-duncan.com, jgrimes@lefkoff-duncan.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com

       I hereby certify that on this day I have served a copy of the Order on all parties listed on the
attached mailing matrix via First Class Mail by placing same in a properly addressed envelope with
adequate postage affixed thereon.

       This 23rd day of December, 2020.

                                                   JONES & WALDEN LLC
                                                   /s/ Cameron M. McCord
                                                   Cameron M. McCord
                                                   Georgia Bar No. 143065
                                                   Attorney for Debtor
                                                   699 Piedmont Avenue, NE
                                                   Atlanta, GA 30308
                                                   (404) 564-9300
                                                   cmccord@joneswalden.com
               Case 20-71227-pmb   Doc 44   Filed 12/23/20 Entered 12/23/20 14:23:37            Desc Main
Label Matrix for local noticing             Document     Page 2 of 2
113E-1
Case 20-71227-pmb
Northern District of Georgia
Atlanta
Wed Dec 23 13:28:16 EST 2020
City of Atlanta                        Fulton County Tax Commissioner             Good Deed 317, LLC
Department of Public Works             141 Pryor Street SW #1085                  3133 Continental Colony Parkway SW
55 Trinity Ave, SW, Suite 4700         Atlanta, GA 30303-3444                     Atlanta, GA 30331-3109
Atlanta, GA 30303-3531


                                                                                  Internal Revenue Service
                                                                                  P. O. Box 7346
                                                                                  Philadelphia, PA 19101-7346



LV Atlanta LLC
175 SW 7th St., Suite 2101
Miami, FL 33130-2962



Secretary of the Treasury
15th & Pennsylvania Avenue, NW
Washington, DC 20200



TP Krog, LLC                           U. S. Securities and Exchange Commission
541 Tenth Street, #172                 Office of Reorganization
Atlanta, GA 30318-5713                 Suite 900
                                       950 East Paces Ferry Road, NE
                                       Atlanta, GA 30326-1382
